     Case 1:20-cv-00485-EK-SMG Document 38-1 Filed 02/21/20 Page 1 of 2 PageID #: 314




Subject:                         RE: Pay.gov Payment Confirmation: NEW YORK EASTERN DISTRICT COURT


From: do_not_reply@psc.uscourts.gov <do_not_reply@psc.uscourts.gov>
Sent: Thursday, February 20, 2020 4:33 PM
To: Sprinzen, Nicole H. <NSprinzen@cozen.com>
Subject: Pay.gov Payment Confirmation: NEW YORK EASTERN DISTRICT COURT



**EXTERNAL SENDER**


Your payment has been successfully processed and the details are below. If you have any questions or you wish to
cancel this payment, please contact: Financial Department at (718)613‐2580.

 Account Number: 4846664
 Court: NEW YORK EASTERN DISTRICT COURT
 Amount: $150.00
 Tracking Id: ANYEDC‐12422171
 Approval Code: 147473
 Card Number: ************1003
 Date/Time: 02/20/2020 04:32:52 ET


NOTE: This is an automated message. Please do not reply




                                                          1
     Case 1:20-cv-00485-EK-SMG Document 38-1 Filed 02/21/20 Page 2 of 2 PageID #: 315




Subject:                         RE: Pay.gov Payment Confirmation: NEW YORK EASTERN DISTRICT COURT


From: do_not_reply@psc.uscourts.gov <do_not_reply@psc.uscourts.gov>
Sent: Thursday, February 20, 2020 4:54 PM
To: Sprinzen, Nicole H. <NSprinzen@cozen.com>
Subject: Pay.gov Payment Confirmation: NEW YORK EASTERN DISTRICT COURT



**EXTERNAL SENDER**


Your payment has been successfully processed and the details are below. If you have any questions or you wish to
cancel this payment, please contact: Financial Department at (718)613‐2580.

 Account Number: 4846664
 Court: NEW YORK EASTERN DISTRICT COURT
 Amount: $150.00
 Tracking Id: ANYEDC‐12422337
 Approval Code: 186805
 Card Number: ************1003
 Date/Time: 02/20/2020 04:54:07 ET


NOTE: This is an automated message. Please do not reply




                                                          1
